Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This action is responsive to application communication filed on 11/23/2020.
2. 	Claims 1-20 are pending in the case. 
3.	Claims 1, 10 and 16 are independent claims. 

Examiner notes
Claims 1-9 and 16-20 do not need to be narrowed to include “tangible” because “non transitory medium” is sufficient to make the claims statutory under 35 U.S.C. 101. 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not directed towards the claimed invention. Rather the abstract appears related to the parent case.  (i.e., 16/586165)
 Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keslin et al. (hereinafter “Keslin”), U.S. Published Application No. 20160378737 A1.
Claim 1:

Keslin teaches A non-transitory, tangible, computer-readable medium, comprising computer-executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: (e.g. memory including executable instructions for performing operations par. 103; The system memory 504 may include an operating system 505 and one or more program modules 506 suitable for running software applications 550, such as editors and endpoints.)

accessing a shared industrial automation project file;  (e.g., under BRI, any shared document with content is considered an “industrial automation project file” par. 3; In a coauthoring environment, edits to a document may be shared between an editor and an endpoint. Par. 50; FIG. 1G illustrates a progression from FIG. 1F in which the coauthors each make changes to their copies of the document 120.)

creating a local copy of an industrial automation project file representative of the shared industrial automation project file on a storage component accessible by the one or more processors; (e.g., each co-author creating a local copy of a shared document to make edits locally on their own computing device (i.e., storage component accessible by the one or more processors) Par. 50; FIG. 1G illustrates a progression from FIG. 1F in which the coauthors each make changes to their copies of the document 120. The user of the first computing device 110A has made an edit to add the text "lingua, instututis" at the end of the first paragraph 141A, 

receiving, via a graphical user interface (GUI), an input indicative of one or more modifications to the local copy of the industrial automation project file;  (e.g., receiving edits to modify a local copy of a shared document par. 50; FIG. 1G illustrates a progression from FIG. 1F in which the coauthors each make changes to their copies of the document 120.The user of the first computing device 110A has made an edit to add the text "lingua, instututis" at the end of the first paragraph 141A, while the user of the second computing device has made an edit to the end of the first paragraph 141B to add the text "lorem ipsum" in a bold format. Each of the copies of the document 120 implement their respective user's edits as concrete changes and display the coauthor's edits as rumored changes.)

implementing the one or more modifications to the local copy of the industrial automation project file based on the input; (e.g., receiving edits to modify a local copy of a shared document par. 50; FIG. 1G illustrates a progression from FIG. 1F in which the coauthors each make changes to their copies of the document 120.The user of the first computing device 110A has made an edit to add the text "lingua, instututis" at the end of the first paragraph 141A, while the user of the second computing device has made an edit to the end of the first paragraph 141B to add the text "lorem ipsum" in a bold format. Each of the copies of the document 120 implement 
identifying one or more differences between the local copy of the industrial automation project file and the shared industrial automation project file, wherein the one or more differences are associated with the one or more modifications;  (e.g., identifying differences between local copy and shared master document as “rumored changes” par. 50; Each of the copies of the document 120 implement their respective user's edits as concrete changes and display the coauthor's edits as rumored changes. Par. 51; In various aspects, rumored changes may be offset from the content and concrete changes to prevent interference. As illustrated in the example of FIG. 1G, the first document 120A and the second document 120B have applied an offset of one character to display the rumored changes inline behind the local edits. In another example, an offset may display the rumored change inline ahead of local edits. In other aspects, the rumored change may be displayed overlaid with the concrete change, where the section animates between the two changes.)

presenting a notification indicative of the one or more differences between the local copy of the industrial automation project file and the shared industrial automation project file, (e.g., presenting a GUI (i.e., notification) with an offset or overlaid indication  indicative of the one or more differences; par. 51; Par. 51; In various aspects, rumored changes may be offset from the content and concrete changes to prevent interference. As illustrated in the example of FIG. 1G, the first document 120A and the second document 120B have applied an offset of one character to display the 

wherein the notification comprises: a first selectable option indicative of a first command to merge the local copy of the industrial automation project file and the shared industrial automation project file; (e.g., save option to merge copies of the document par. 46; FIG. 1F illustrates a progression from FIG. 1E in which a save command occurs on the editor. Save commands may occur at a selected interval (e.g., during a scheduled auto-save), when a user selects a save functionality (e.g., a save icon, a share button, etc.), or when a user selects or performs another action that results in merge of the copies of the document 120 being edited. When a save command occurs, the first document 120A and the second document 120B will normalize such that any edits that are concrete in one copy of the document 120 will be made concrete in the other copies of the document 120.)
a second selectable option indicative of a second command to implement the one or more modifications to the shared industrial automation project file; (e.g., prompt to accept a rumored change (i.e., option to merge) par. 53; In another aspect, the conflicting edits may remain displayed as rumored changes until the primary coauthor responds to a prompt to accept the rumored change as a concrete change or reject the change and discard it.)
and a third selectable option indicative of a third command to prevent the one or more modifications from being implemented to the shared industrial automation project file; and presenting the notification via the GUI. (e.g., GUI option to delete rumored changes par. 53; The conflicting edits made by other coauthors may be deleted or retained as rumored changes until accepted by the primary coauthor. In the illustrated example, deleting the conflicting edits may occur via the conflicting edits being committed as they are displayed by the primary coauthor and then deleted, resulting in a rumored change of the deletion for the other coauthors. In another example, the conflicting edits may be discarded or never incorporated, thus ignoring the conflict)

Claim 2 depends on claim 1:
Keslin teaches the operations comprising: in response to receiving a second input indicative of a selection of the first selectable option or the second selectable option, updating the shared industrial automation project file based on the second input. (e.g., save option to merge copies of the document or accept edits to update the master copy par. 46; FIG. 1F illustrates a progression from FIG. 1E in which a save command occurs on the editor. Save commands may occur at a selected interval (e.g., during a scheduled auto-save), when a user selects a save functionality (e.g., a save icon, a share button, etc.), or when a user selects or performs another action that results in merge of the copies of the document 120 being edited. When a save command occurs, the first document 120A and the second document 120B will 

Claim 3 depends on claim 1:
Keslin teaches the operations comprising: in response to receiving a third input indicative of a selection of the third selectable option, preventing the one or more modifications from being implemented to the shared industrial automation project file. (e.g., GUI option to delete rumored changes par. 53; The conflicting edits made by other coauthors may be deleted or retained as rumored changes until accepted by the primary coauthor. In the illustrated example, deleting the conflicting edits may occur via the conflicting edits being committed as they are displayed by the primary coauthor and then deleted, resulting in a rumored change of the deletion for the other coauthors. In another example, the conflicting edits may be discarded or never incorporated, thus ignoring the conflict)





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6, 10-12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Keslin as cited above and applied to claim 1, in view of Sachs et al. (hereinafter “Sachs”), U.S Published Application No. 20140006352 A1. 
Claim 4 depends on claim 1:
Keslin fails to expressly teach in response to receiving a fourth input indicative of a selection of the first selectable option, presenting a second GUI comprising a first representation of the local copy of the industrial automation project file, a second representation of the shared industrial automation project file, and a third representation of a merged industrial automation project file based on the local copy of the industrial automation project file and the shared industrial automation project file. 
However, Sachs teaches in response to receiving a fourth input indicative of a selection of the first selectable option, presenting a second GUI comprising a first representation of the local copy of the industrial automation project file, a second representation of the shared industrial automation project file, and a third representation of a merged industrial automation project file based on the local copy of the industrial automation project file and the shared industrial automation project file. (e.g., conventional comparison tool that displays and compares multiple documents before merging them par. 31; In some cases, the server 120 may supply the preferred version and another (non-preferred) version of a file to a conventional file comparison tool in order to identify the differences between them and display them to the user. Examples of such file comparison tools are provided, for example, in U.S. Pat. No. 7,228,319 to Fuchs, entitled " File Comparison of Locally Synched Files," and provided in products such as MICROSOFT WORD, WORKSHARE COMPARE, and other document comparison and redlining software packages where a preferred version of a file is provided as an input to the tool, the preferred version is compared against another input version of the file, and the differences between the preferred version and the other version are output by the tool and may be displayed to the user. par. 41; As described above, in some cases, the server 120 may supply the preferred version of the file and another modified version of the file to a conventional file comparison tool, in 
In the analogous art of collaborating on a shared document, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of modifying a shared document amongst collaborators as taught by Keslin to include comparing documents prior to merging as taught by Sachs with a reasonable expectation of success to provide the benefit of improving the ability to resolve editing conflicts. (see Sachs; par. 5, par. 31)Claim 5 depends on claim 4:
Keslin teaches in response to receiving a fifth input indicative of an approval of the merged industrial automation project file, replacing the shared industrial automation project file with the merged industrial automation project file. (e.g., save option to merge copies of the document or accept edits to update the master copy par. 46; FIG. 1F illustrates a progression from FIG. 1E in which a save command occurs on the editor. Save commands may occur at a selected interval (e.g., during a scheduled auto-save), when a user selects a save functionality (e.g., a save icon, a share button, etc.), or when a user selects or performs another action that results in merge of the copies of the document 120 being edited. When a save command occurs, the first document 120A and the second document 120B will normalize such that any edits that are concrete in one copy of the document 120 will be made concrete in the other copies of the document 120. par. 53; In another aspect, the conflicting edits may remain displayed as rumored changes until the primary coauthor 

Claim 6 depends on claim 1:
Keslin teaches receiving a seventh input indicative of a second selection of a subset of the one or more modifications to the local copy of the industrial automation project file to be implemented in the shared industrial automation project file; and implementing the subset of the one or more modifications to the shared industrial automation project file. (e.g., prompt to accept a rumored change (i.e., option to merge) par. 53; In another aspect, the conflicting edits may remain displayed as rumored changes until the primary coauthor responds to a prompt to accept the rumored change as a concrete change or reject the change and discard it.)

Keslin fails to expressly teach the operations comprising: in response to receiving a sixth input indicative of a selection of the first selectable option, presenting a third GUI comprising a second representation of the one or more modifications to the local copy of the industrial automation project file;

However, Sachs teaches the operations comprising: in response to receiving a sixth input indicative of a selection of the first selectable option, presenting a third GUI comprising a second representation of the one or more modifications to the local copy of the industrial automation project file; (e.g., 
In the analogous art of collaborating on a shared document, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of modifying a shared document amongst collaborators as taught by Keslin to include comparing documents prior to merging as taught by Sachs with a reasonable expectation of success to provide the benefit of improving the ability to resolve editing conflicts. (see Sachs; par. 5, par. 31)



	Claim 10 is substantially encompassed in claims 1 and 4, therefore, Examiner relies on the same rationale set forth in claims 1 and 4 to reject claim 10. 

Claim 11 depends on claim 10:
Claim 11 is substantially encompassed in claim 2 and 3, therefore, Examiner relies on the same rationale set forth in claims 2 and 3 to reject claim 11.

Claim 12 depends on claim 10:
Claim 12 is substantially encompassed in claim 5, therefore, Examiner relies on the same rationale set forth in claim 5 to reject claim 12.

Independent claim 16:
	Claim 16 is substantially encompassed in claims 1 and 6, therefore, Examiner relies on the same rationale set forth in claims 1 and 6 to reject claim 16. 

Claim 17 depends on claim 16:
	Claim 17 is substantially encompassed in claims 2 and 3, therefore, Examiner relies on the same rationale set forth in claims 2 and 3 to reject claim 17. 


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Keslin as cited above and applied to claim 1, in view of Antebi et al. (hereinafter “Antebi”), U.S Published Application No. 20120192055 A1. 
Claim 7 depends on claim 1:
Keslin fails to expressly teach presenting a second notification indicative of a number of users accessing the shared industrial automation project file. 

However, Antebi teaches presenting a second notification indicative of a number of users accessing the shared industrial automation project file. (e.g., presence information 616 of collaborators (e.g., number of names) indicate how many users have access to a shared document 612 of Figure 6 Examiner notes that under BRI, any shared document with content is considered an “industrial automation project file” par. 92; Presence information 626 metadata may include the names and contact information, such as email and title, of collaborating authors for document 612, and the current online presence status of each author. For example, if John Doe is currently online but others are not, then an icon or similar indicator, such as color, may display their presence and availability accordingly.)
	In the analogous art of collaborating on a shared document, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of modifying a shared document amongst collaborators as taught by Keslin to include presence information as taught by Antebi with a reasonable expectation of success to provide the benefit of displaying information 

Claim 8 depends on claim 7:
As noted above, Keslin/Antebi teaches wherein the second notification is indicative of one or more users accessing the shared industrial automation project file. (e.g., presence information 616 of collaborators (e.g., each name) indicate how many users have access to a shared document 612 of Figure 6 Examiner notes that under BRI, any shared document with content is considered an “industrial automation project file” Antebi; par. 92; Presence information 626 metadata may include the names and contact information, such as email and title, of collaborating authors for document 612, and the current online presence status of each author. For example, if John Doe is currently online but others are not, then an icon or similar indicator, such as color, may display their presence and availability accordingly.)
Claim 9 depends on claim 8:
Keslin fails to expressly teach wherein the GUI comprises a chat window for exchanging messages between the one or more users accessing the shared industrial automation project file.

However, Antebi teaches wherein the GUI comprises a chat window for exchanging messages between the one or more users accessing the shared industrial automation project file. (e.g., communicating via GUI window for email or chat or instant messaging par. 33; Client computing devices 112-118 may also be configured to communicate a message, such as through email, Short Message Service (SMS), Multimedia Message Service (MMS), instant messaging (IM), internet relay chat (IRC), Mardam-Bey's IRC (mIRC), Jabber, or the like, to another computing device. However, the present disclosure is not limited to these message protocols, and virtually any other message protocol may be employed.)

In the analogous art of collaborating on a shared document, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of modifying a shared document amongst collaborators as taught by Keslin to include communication via chat as taught by Antebi with a reasonable expectation of success to provide the benefit of efficiently communicating with collaborators while working. (see Antebi; par. 121)


Claims 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Keslin/Sachs as cited above and applied to claims 10 and 16, in further view of Antebi et al. (hereinafter “Antebi”), U.S Published Application No. 20120192055 A1.
Claim 13 depends on claim 10:
comprising presenting, via the one or more processors, a second notification indicative of a number of users accessing the shared industrial automation project file. 

However, Antebi teaches comprising presenting, via the one or more processors, a second notification indicative of a number of users accessing the shared industrial automation project file. (e.g., presence information 616 of collaborators (e.g., number of names) indicate how many users have access to a shared document 612 of Figure 6 Examiner notes that under BRI, any shared document with content is considered an “industrial automation project file” par. 92; Presence information 626 metadata may include the names and contact information, such as email and title, of collaborating authors for document 612, and the current online presence status of each author. For example, if John Doe is currently online but others are not, then an icon or similar indicator, such as color, may display their presence and availability accordingly.)

In the analogous art of collaborating on a shared document, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of modifying a shared document amongst collaborators as taught by Keslin/Sachs to include presence information as taught by Antebi with a reasonable expectation of success to provide the benefit of displaying information showing which clients are currently working on a selected document to efficiently allow communication with collaborators while working. (see Antebi; par. 121)
Claim 14 depends on claim 13:
As noted above, Keslin/Sachs/Antebi teaches wherein the second notification identifies one or more users accessing the shared industrial automation project file. (e.g., presence information 616 of collaborators (e.g., each name) indicate how many users have access to a shared document 612 of Figure 6 Examiner notes that under BRI, any shared document with content is considered an “industrial automation project file” Antebi; par. 92; Presence information 626 metadata may include the names and contact information, such as email and title, of collaborating authors for document 612, and the current online presence status of each author. For example, if John Doe is currently online but others are not, then an icon or similar indicator, such as color, may display their presence and availability accordingly.)
Claim 15 depends on claim 14:
Keslin/Sachs fails to expressly teach wherein the first GUI comprises a chat window for exchanging messages between the one or more users accessing the shared industrial automation project file. 
However, Antebi teaches wherein the first GUI comprises a chat window for exchanging messages between the one or more users accessing the shared industrial automation project file. (e.g., communicating via GUI window for email or chat or instant messaging par. 33; Client computing devices 112-118 may also be configured to communicate a message, such as through email, Short Message Service 

In the analogous art of collaborating on a shared document, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of modifying a shared document amongst collaborators as taught by Keslin/Sachs to include communication via chat as taught by Antebi with a reasonable expectation of success to provide the benefit of efficiently communicating with collaborators while working. (see Antebi; par. 121)

Claim 18 depends on claim 16:
Claim 18 is substantially encompassed in claim 13, therefore, Examiner relies on the same rationale set forth in claim 13 to reject claim 18.

Claim 19 depends on claim 18:
Claim 19 is substantially encompassed in claim 14, therefore, Examiner relies on the same rationale set forth in claim 14 to reject claim 19.

Claim 20 depends on claim 19:
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McVoy et al. US 20040177343 A1
See abstract;  A method is provided for merging first and second computer files wherein the first and second computer files are modified versions of a common computer file. The method comprises the steps of producing a first set of stacked diffs between the first computer file and the common computer file, producing a second set of stacked diffs between the second computer file and the common computer file, and simultaneously displaying the first and second sets of stacked diffs, wherein common lines of the first and second sets of stacked diffs are aligned and new lines of each of the first and second sets of stacked diffs are aligned with blank lines of the other stacked diff.

Champion et al. US 20080235579 A1
See abstract; Provided are a method, system, and article of manufacture for comparing and merging multiple documents. A determination is made of a plurality of merge documents to merge, wherein each merge document includes content element 


Wald et al. US 20200142545 A1
Par. 42; As an example, a user profile refers to a source of information about the user that can include one or more of the user's name, contact information (e.g., email address(es), phone number(s), office location, address(es), chatroom ID), teleconference credentials, position within an organization, title, personal notes or messages a user may have added to their profile, status (e.g., whether the user is currently online or offline (or unavailable)), the last time the user was active online and/or active with respect to the current first content 302, the duration of time that this user has engaged with this content, the number of times this user has accessed this content.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145